Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
IDS received 1/21/2022 and 2/17/2022 have been entered.

Status of Claims
Claims 19-29 and 31-38 are under examination. 
Priority
This application is a CON of 16/733,132 (filed 1/2/2020) which is a CON of 13/487,030 (filed 6/1/2012) PAT 10533998 which claims benefit of 61/492,602 (filed 6/2/2011) and is a CIP of 12/504,764 (filed 7/17/2009) ABN which claims benefit of 61/081,930 (filed 7/18/2008).

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the rejection under 35 USC § 112-2nd paragraph is hereby withdrawn.
In view of amended claims and applicant’s arguments, the rejection under 35 USC § 102(b) over Weaver is hereby withdrawn.
In view of filing and approval of terminal disclaimer, the double patenting rejections are hereby withdrawn.

	The amendments to specification are accepted.

Claim Objections
Claims 33-37 are objected to because they depend on canceled claim 30.  Appropriate correction is required.



Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 19-25, 27-29 and 31-38 are rejected under 35 U.S.C. 102(b) as being anticipated by Quake et al. (US2002/0058332, IDS).
Quake teaches a method for detecting secreted proteins/enzyme (page 7, [0063], line 3++). 
For Claims 19, 21, 23, 27-29 and 33: the reference teaches a method comprising: providing an aqueous liquid/fluid sample (second fluid, page 2, [0015], line 14++) comprising biological cells (including single cell particle, page 3, left column, line 9++, for claim 23) and a detectable component (fluorescent reporter, page 6, [0062], line 16++, for claims 27-30) for binding to target (marker/single protein/enzyme, claims 20-21, page 7, left column, line 3++) molecules secreted/associated from the biological cells; partitioning the fluid sample into a plurality of separate/isolated partitions of fluids: droplets (page 2, right column, line 1++); and detecting each of the plurality of partitions associated with one or more secreted target molecules/protein (page 3, [0016], line 5++ and Fig. 2A, for claim 33).
For Claim 20: the reference teaches the isolated partitions are water-in-oil droplets (page 8, right column, line 6++).
For Claim 22: the reference teaches the biological molecules is a protein/enzyme: monooxygenase (page 19, left column, line 9++).
For Claim 24-25: the reference teaches the biological cell is bacteria (page 6, [0060], line 5++) and providing conditions for its growth (page 22, [0210]).
For Claims 31-32: the reference teaches a method further comprising: conducting an enzymatic reaction (page 19, left column, line 12++ and also see page 6, [0062], line 29++) result in release/produce of the detectable label (page 19, left column, line 13++ also see page 6, [0062], line 29++).
For Claims 34-37: the reference teaches a method further comprising: monitoring and measuring an optical property/intensity with an optical detector (page 3, [0016], line 5++).
For Claim 38: the reference teaches a method further comprising: sorting the plurality of droplets into at least a first subset of droplet and a second subset of droplets: waste and collection (Figs. 14-15).

Response to Argument
Applicant’s arguments filed 5/5/2022 have been fully considered but they are not persuasive.
Applicant argued that Quaker excludes recited “secreted proteins” in claim 19 thus cannot anticipate claim 19.
It is the examiner’s position that claim 19 recites “a detection component for binding to target molecules secreted from…”, therefore the claim limitation requires “a detection component”, “for binding to target….” only recited intended use of the “detection component” without providing structure limitations to the claimed method, and Quaker teach the detection component (fluorescent reporter, page 6, [0062], line 16++). Furthermore, Quaker teaches a detection component to detect each of the plurality of partitions associated with one or more protein/enzyme (page 3, [0021], line 4++, page 6, [0058], line 21++ and page 32, [0316]-[0317]) as target molecule thus does not exclude secreted enzymes. Therefore the claimed “detection component”, “protein” (in claim 21) and “enzyme” (in claim 22) are not defined/claimed to be distinct from the protein/enzyme as target molecules as taught by Quaker (page 3, [0021], line 4++, page 6, [0058], line 21++ and page 32, [0316]-[0317]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 19-29 and 31-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quake in view of Hutter (J of the Institute of Brewing, 2005, 111(1):26-32).
Quake teaches what is above.
The combination of Weaver and Quake do not explicitly teach the target biological molecule comprises protease as recited in claim 26.
However, Hutter teaches method of using fluorescent labeled substrate to detect protease by flow cytometry (page 28, right column, 5th paragraph++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to detect protease as target molecule.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach detecting of target molecule by flow cytometry and Hutter teaches simple and easy to automate method of detecting protease with fluorescent labeled substrate in a sensitive flow cytometry with broad responsive range for variety of protease (page 30, right column, 1st full paragraph++).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including detection of protease as target molecule etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 5/5/2022 have been fully considered but they are not persuasive.
Applicant argued that Quaker if combined with Hutter fails to teach an important element of claim 19.
It is the examiner’s position that claim 19 recites “a detection component for binding to target molecules secreted from…”, therefore the claim limitation requires “a detection component”, “for binding to target….” only recited intended use of the “detection component” without providing structure limitations to the claimed method, and Quaker teach the detection component (fluorescent reporter, page 6, [0062], line 16++). Furthermore, Quaker teaches a detection component to detect each of the plurality of partitions associated with one or more protein/enzyme (page 3, [0021], line 4++, page 6, [0058], line 21++ and page 32, [0316]-[0317]) as target molecule thus does not exclude secreted enzymes. Therefore the claimed “detection component”, “protein” (in claim 21) and “enzyme” (in claim 22) are not defined/claimed to be distinct from the protein/enzyme as target molecules as taught by Quaker (page 3, [0021], line 4++, page 6, [0058], line 21++ and page 32, [0316]-[0317]). Hutter is cited for the teaching of method: using fluorescent labeled substrate to detect protease by flow cytometry (page 28, right column, 5th paragraph++), therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to detect protease as target molecule using flow cytometry/fluorescent labeling as taught by both Quaker and Hutter with reasonable expectation of success.

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653